NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANTONIO PINEDA CASASOLA,                   No.    16-73104

                Petitioner,                     Agency No. A098-458-517

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Jose Antonio Pineda Casasola, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review and remand.

      The BIA did not have the benefit of Gomez-Sanchez v. Sessions, 892 F.3d
985, 990 (9th Cir. 2018), which overruled Matter of G-G-S-, 26 I. & N. Dec. 339

(BIA 2014), and held the agency must consider an applicant’s mental condition at

the time of the crime when determining whether it was particularly serious, when it

issued its decision. Thus, we remand for further proceedings consistent with that

disposition.

      We do not reach Pineda Casasola’s other contentions concerning his

eligibility for asylum and withholding, because the BIA did not reach them. See

Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the decision

of the BIA, we consider only the grounds relied upon by that agency.”)

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                 16-73104